       Case 2:19-cv-00044-BSM Document 23 Filed 07/01/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

DAVID W. TAYLOR                                                           PLAINTIFF
Reg. #13549-074

v.                         Case No. 2:19-cv-00044 BSM

DEWAYNE HENDRIX, Warden,
Forrest City Federal Correctional Complex                                DEFENDANT


                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed.

      IT IS SO ORDERED this 1st day of July, 2020.




                                                  UNITED STATES DISTRICT JUDGE
